 
Exhibit 10.44
 
 
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.
 
 
September 5, 2002
 
Schering-Plough Ltd.
Toepferstrasse 5
CH6004 Lucerne
Switzerland
ATTN:  David Poorvin, Prokurist
 
Schering-Plough Research Institute
2015 Galloping Hill Road
Kennilworth, New Jersey 07033
ATTN:  Cecil B. Pickett, President
 
cc:
 
Schering Corporation

Vice President, Business Development
Staff Vice President, Licensing
 
RE:
 
Termination and Release of Collaborative Agreements, GEM Services Agreement and
Custom Sequencing Services Agreement

 
Dear Sirs:
 
This letter is to confirm the understanding of the parties with respect to the
following agreements:
 

 
(i)
 
the two Collaborative Agreements, each dated as of September 30, 1998, by and
between Incyte Genomics, Inc., formerly known as Incyte Pharmaceuticals, Inc.
(“Incyte”), and each of Schering-Plough Ltd. (“SPL”) and Schering Corporation
(“SC”), respectively, and each as amended on November 14, 2000 (collectively,
the “Collaborative Agreements”);

 

 
(ii)
 
the Incyte Custom Sequencing Services Agreement, dated as of September 25, 2001,
by and between Incyte and Schering-Plough Research Institute (“SPRI”) (the
“Sequencing Agreement”); and

 

 
(iii)
 
the GEM Services Agreement, dated as of September 30, 1998, by and between
Incyte and SPRI, as amended on November 14, 2000 (the “GEM Agreement”)

 
The Collaborative Agreements, the Sequencing Agreement, and the GEM Agreement
are herein collectively referred to as the “Agreements”. SPL, SC and SPRI are
together referred to herein as “Schering”. Capitalized terms not expressly
defined herein shall have the meanings set forth in the Collaborative
Agreements, the Sequencing Agreement and/or the GEM Agreement, as applicable.



--------------------------------------------------------------------------------

 
The parties have determined that it is no longer in each party’s best interest
to continue under the Agreements. The Parties agree that notwithstanding
anything in the Agreements to the contrary, that the parties rights and
obligations following such termination shall be governed by the terms and
conditions set forth in this letter of agreement.
 
In connection with the termination of the Agreements, the parties wish to
resolve any and all disputes between the parties related to the Agreements and
to release each party from any liabilities, claims or obligations of either
party arising in connection with the Agreements.
 
In view of the foregoing, the parties hereby agree as follows:
 
A.    Termination of Agreements
 
1.
 
Effective as of the last date of signature appearing below (the “Termination
Date”), the parties hereby terminate the Agreements in their entirety. Except as
expressly set forth in this letter of agreement, no provisions of any of the
Agreements (including any provisions therein that are expressly identified in
the Agreements as surviving termination) shall be of any further force or
effect. Without limiting the foregoing, and for clarification purposes only, the
parties agree that, as of the Termination Date:

 

 
·
 
All licenses and other rights (including without limitation all licenses granted
pursuant to Section 3 of the Collaborative Agreements) granted pursuant to the
Agreements are hereby rescinded.

 

 
·
 
Incyte shall own all right, title and interest in and to the Gene Products and
the Incyte Technology provided to SPL and SC, or their Affiliates, under the
Collaborative Agreements.

 
2.
 
Except as expressly set forth in paragraph A.5 of this letter of agreement,
nothing herein shall be construed as granting or conveying (by implication,
estoppel or otherwise) (i) to Schering or its Affiliates any license, title or
other right in or to any of Incyte’s patent applications, patents, trademarks or
other intellectual property of Incyte (including without limitation the Incyte
Patent Rights and Incyte Know-How), or (ii) to Incyte or its Affiliates any
license, title or other right in or to any of Schering’s patent applications,
patents, trademarks or other intellectual property.

 
3.
 
Schering hereby represents and warrants to Incyte that as of the Termination
Date Schering and its Affiliates does not have any ongoing research and
development programs ***. Schering further represents and warrants to Incyte
that as of the Termination Date it has not discovered or developed any Products
through use of the ***.

 



2



*** CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT
HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

 
4.
 
Effective as of the Termination Date, Schering shall (i) immediately discontinue
any and all use of all LifeSeq Database Products and Database Information, (ii)
promptly remove the LifeSeq Database Products from each Installation Site and
Remote Site, and (iii) promptly return to Incyte and/or destroy and certify in
writing to Incyte as to such destruction, all copies of the LifeSeq Database
Products and Database Information in its possession or control, including all
components thereof.

 
5.
 
Schering and its Affiliates shall retain the right to use any and all data,
information and materials received from Incyte under the GEM Services Agreement
or the Sequencing Agreement for any and all purposes. This will include, without
limitation, the right to retain and use data and information (including data and
information derived from LifeSeq Database Products) necessary to identify the
sequences of the GEM Elements contained in any GEM Arrays provided to Schering
under the GEM Services Agreement.

 
6.
 
The parties’ rights and obligations under Sections 4.4, 7, 8 and 9 of the GEM
Services Agreement and under Sections 2, 3 and 4 of the Sequencing Agreement
shall survive and remain in full force and effect after the Termination Date.

 
B.    Consideration
 
1.
 
In consideration for the releases granted by Schering hereunder, Incyte shall
pay to Schering a total of *** U.S. dollars (USD $ ***). Such amount shall be
payable in *** equal installments of *** dollars each ***, with the *** such
payment due within three (3) business days after the Termination Date and the
*** payment due on or before ***. All such payments shall be made by wire
transfer of immediately available funds to an account designated by Schering.

 
C.    Settlement and Release of Liability under the Agreements
 
1.
 
Schering, on behalf of itself, its Affiliates, and its and their respective
officers, directors, employees, agents, successors and assigns hereby forever
and irrevocably releases and discharges Incyte, its Affiliates, and its and
their respective officers, directors, employees, agents, successors and assigns
from and against any and all suits, claims, counterclaims, causes of action or
demands arising out of, in connection with, or relating to, any of the
Agreements which Schering has asserted or could have asserted under the
Agreements, and with respect to all debts, costs, expenses, damages, losses,
injuries and liabilities, of whatever kind or nature, in law or equity, related
thereto.

 
2.
 
Incyte, on behalf of itself, its Affiliates, and its and their respective
officers, directors, employees, agents, successors and assigns hereby forever
and irrevocably releases and discharges Schering, its Affiliates, and its and
their respective officers, directors, employees, agents, successors and assigns
from and



3



*** CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT
HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

 
against any and all suits, claims, counterclaims, causes of action or demands
arising out of, in connection with, or relating to, any of the Agreements which
Incyte has asserted or could have asserted under the Agreements, and with
respect to all debts, costs, expenses, damages, losses, injuries and
liabilities, of whatever kind or nature, in law or equity, related thereto.

 
3.
 
The parties have each been fully advised of the contents of Section 1542 of the
Civil Code of the State of California (“§1542”), which reads as follows:

 
“Section 1542. General Release; Extent
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
Each of Schering and Incyte expressly waives and relinquishes any and all rights
and benefits under §1542, and any analogous laws or common law principle of any
state or territory in the United States and any foreign jurisdiction, with
respect to the claims released hereby, and expressly consents that the releases
granted herein will be given full force and effect, including with respect to
the release of any claims under the Agreements that are unknown or unsuspected.
 
Each of the parties expressly and knowingly acknowledges that it may, after the
Termination Date, discover facts different from or in addition to those that it
knows or believes to be true as of the Termination Date. Nonetheless, each party
agrees that the releases granted by it under this letter of agreement shall be
and remain in full force and effect in all respects, notwithstanding such
different or additional facts.
 
D.    Miscellaneous Provisions
 
1.
 
This letter of agreement may be executed in counterparts, each of which shall be
an original, but such counterparts shall together constitute but one and the
same document.

 
2.
 
None of the parties shall make any press release, disclosure or other form of
public statement or disclose to any third party the existence, or the terms and
conditions, of this letter of agreement without the prior written consent of the
other parties, except to the extent specifically required by law or regulation,
or where the specific content of the public statement or disclosure is already
public knowledge.

 
3.
 
This letter of agreement shall be governed, interpreted and construed for all
purposes in accordance with the laws of the State of Delaware, without reference
to the conflicts of law principles thereof.



4



--------------------------------------------------------------------------------

 
4.
 
This letter of agreement constitutes and contains the entire understanding of
the parties, and cancels and supersedes any and all prior agreements,
understandings, representations or negotiations, whether written or verbal,
between the parties with respect to the subject matter hereof.

 
IN WITNESS THEREOF, the parties hereto have caused this letter of agreement to
be executed in duplicate by their duly authorized representatives.
 
 
INCYTE GENOMICS, INC.
 
SCHERING-PLOUGH LTD.
By:  /s/    Lee Bendekgey
 
By:  /s/    David Poorvin
Name:  Lee Bendekgey
 
Name:  David Poorvin
Title:  Executive Vice President and General Counsel
 
Title:  Prokurist
Date:   September 5, 2002
 
Date:  10 September 2002
SCHERING CORPORATION
 
SCHERING-PLOUGH RESEARCH INSTITUTE
By:  /s/    David Poorvin
 
By:  /s/    Cecil Pickett
Name:  David Poorvin
 
Name:  Cecil Pickett Ph.D.
Title:  Prokurist
 
Title:  President
Date:  10 September 2002
 
Date:  12 September 2002



5